. + . ; .
Case 1:19-cr-20566-JEM Document 28 Entered on FLSD Docket 01/15/2020 Page 1 of 3

~

NEZ ee a

CHRISTOPHER DANIEL STINES,

Defendant.
/ /

 

FACTUAL PROFFER ~

The United States of America (the “United States”) and Defendant Christopher Daniel
Stines (the “defendant”) agree that, were this case to proceed to trial, the United States would prove
beyond a reasonable doubt the following facts, among others, which occurred in thie Southern
District of Florida and ‘elsewhere:

The export of arms, ammunition, implements of war, and defense articles and services from
the United States was governed by the Arms Export Control Act (“‘AECA”), Title 22, United States _
Code, Section 2778, and the International Traffic in Arms Regulations (“ITAR”), Title 22, Code _

- of Federal Regulations, Sections 120-130. The AECA authorized the President to designate items
as “defense articles,” require licenses for the export of such articles, and promulgate regulations
for the export of such articles. By executive order, the President delegated this authority to the
United States Department of State, Directorate of Defense Trade Controls ““DDTC”). The DDTC
promulgated regulations under the AECA, which are known as the ITAR. The ITAR defined an

“export” as the sending or taking of a defense article out of the United States in any manner. The
Chuet Eachilrt $e

Page 1 of 3
‘Case 1:19-cr-20566-JEM Document 28 Entered on FLSD Docket 01/15/2020 Page 2 of 3- --

- one piece of luggage that contained twenty-three (23) AR-1 5 firearm parts. “Fhe swenty ihre 4) -
parts consisted of eight (8) AR-15 triggers, five (5) AR-15. selector switches, three (3) AR-15 |
. hammers, two (2) AR-15 disconnectors, three (3) AR-15 hammer. and. trigger pins, and two (2). - -
7 AR-15 trigger guards. The parts were all considered “defense articles” designated on the USML —
. and required an export license from the DDTC to export from the United States to a place outside |
thereof, The defendant did not have an export license from the DDTC. |
The defendant knew that the firearm parts were regulated and that exporting them without

proper approval was illegal.

Page 2 of 3
. Case-1:19-cr-20566-JEM Document 28 Entered on FLSD Docket 01/15/2020. Page 3 of 3

 

 

Lose ELI S..RUBIN

aa UNITED STATES ATTORNEY

ANDELLK. BROWN

, : “WT FOR DEFENDANT
Date: ~\Q~- LW By: y JTF

CHRISTOPHER DANIEL STINES
DEFENDANT

 

Page 3 of 3
